 

Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 11th
day of February 2020, by and between Cboe Global Markets, Inc. (“Cboe” and,
unless indicated otherwise, referred to herein together with its subsidiaries as
“Employer”) and EDWARD T. TILLY (“Employee”).

WITNESSETH:

WHEREAS,  Cboe (and certain of its affiliates) and Employee entered into an
Employment Agreement (the “Prior Agreement”) effective May 16, 2019, providing
for the Employee's employment and setting forth the terms and conditions for
such employment;

WHEREAS, effective as of the date hereof (the “Effective Date”), Cboe and
Employee desire to terminate the Prior Agreement; and  

WHEREAS, Cboe and Employee desire to enter into this Agreement effective as of
the Effective Date to provide for certain terms and conditions of the Employee's
employment by Cboe, as reflected in this Agreement. 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows: 

1. Employment.

(a) During the Term (as defined below), Cboe shall continue to employ Employee
as its Chairman and Chief Executive Officer, and Employee shall perform such
duties as may be consistent with such position. 

(b) Employee agrees to devote his full business time and efforts to the affairs
of Employer and to the performance of his duties as Cboe’s Chief Executive
Officer and Chairman of the Board of Directors of Cboe (the “Board”). In
addition, Employee agrees to assist the Board, to the extent reasonably
requested, in connection with succession planning for executives of
Cboe, including, without limitation, the identification of potential successors
 to the office of Chief Executive Officer. In doing so, he agrees to conduct
himself at all times in a manner consistent with the excellent reputation of
Employer.  

(c) Employee agrees not to accept any membership on the board of directors of
any other private or public corporation (other than Cboe affiliates) without the
prior written approval of the Board. The Board will grant such approval if, in
its discretion, such membership will present no conflict of interest or
interference with Employee's duties as Chief Executive Officer and Chairman of
the Board.







 

(d) In accordance with Cboe’s bylaws, Cboe will nominate Employee as a director
for stockholder approval at each annual meeting during the Term in which his
term as a director is due to expire.

2. Term.Employee’s employment under this Agreement shall commence on the
Effective Date and shall expire on December 31, 2022 (the “Initial Term”),
unless terminated earlier pursuant to the provisions of Sections 5, 6, 7 or 8
hereof. The term of employment shall be renewed automatically for successive
periods of one (1) year each (a “Renewal Term”) after the expiration of the
Initial Term, unless Board provides Employee, or Employee provides Board, with
written notice to the contrary at least one hundred eighty (180) days prior to
the end of the Initial Term or any Renewal Term. The Initial Term and any
Renewal Terms are collectively referred to herein as the “Term.” If either Board
or Employee elects not to renew the Term of this Agreement in accordance with
this Section 2 and Employee thereafter continues in employment with Employer,
Employee shall be employed on an at-will basis and the terms of such employment
and any subsequent termination of employment shall be subject solely to the
general employment practices and policies of Employer.

3. Compensation.  Employer shall pay to Employee the following for all services
to be performed by Employee during the Term:

(a) A base salary (“Base Salary”) at the rate of $1,265,000 per annum. Base
Salary shall be payable in substantially equal regular installments in
accordance with Employer's practices for other senior executives, as such
practices may be determined from time to time. The Board and/or the Compensation
Committee of the Board (the “Committee”) shall review the rate of Base Salary in
such manner and at such time as is applicable to other senior executives, with
any revised rate of salary to become the “Base Salary” for all purposes of this
Agreement. In no event shall Employee's Base Salary be decreased below the Base
Salary in effect as of the Effective Date. 

(b) In addition to the aforementioned annual Base Salary, Employee shall be
eligible to participate in any bonus or incentive program applicable to other
senior executives of Employer during the Term. For 2020, Employee’s target
annual bonus or incentive payment shall be $2,087,250. Any bonus or incentive
payment for a fiscal year of Employer shall be payable to Employee as soon as
practicable after the end of such year, and in no event later than March 15 of
the year immediately following the year in which it was earned.

(c) Employee shall be eligible for equity incentive awards under the Second
Amended and Restated Cboe Global Markets, Inc. (f/k/a CBOE Holdings, Inc.)
Long-Term Incentive Plan, or any similar or successor plan (the “LTIP”), in
amounts and subject to such terms as determined by the Committee in its sole
discretion.  For 2020, Employee’s target annual equity incentive compensation
awarded shall have a grant date value of $4,700,000.  The vesting terms relating
to such awards, including the terms that apply in connection with a Change in
Control, shall be no less favorable than those that apply to other senior
executives of Employer.



2

 



 

(d) All payments under this Agreement of Base Salary and bonus, and incentive
payments and severance payments and benefits, if any, shall be subject to such
deductions as may be required to be made pursuant to law, government regulation,
or order, or by agreement with, or consent of, Employee.

(e) Equity incentive awards subject to the achievement of performance goals to
be granted to the Employee under the Second Amended and Restated Cboe Global
Markets, Inc. (f/k/a CBOE Holdings, Inc.) Long-Term Incentive Plan, or any
similar or successor plan (the “LTIP”) during the Term shall reflect the
applicable provisions set forth in Sections 5(b)(v), 5(c), 5(d)(iv) and 5(d)(v).

4. Additional Benefits.

(a) Business Expenses.  Employer will pay or promptly reimburse Employee for all
reasonable business expenses incurred by Employee in the performance of his
duties during the Term. All amounts subject to reimbursement by Employer to
Employee pursuant to this paragraph (a) shall be subject to an accounting by
Employee and approval by Employer. Employer also shall pay for all fees and
expenses of Employee’s legal and other professional advisors in connection with
the negotiation of the terms of this Agreement, in an amount not to exceed
$15,000.

(b) Benefit Plans.  During the Term, Employee shall be entitled to participate
in, and receive benefits under, (i) any qualified or supplemental retirement,
savings or deferred compensation plan, program or arrangement currently made
available by Employer for its senior executives, and (ii) any such additional or
substitute plan, program or arrangement that Employer may make available in the
future and during the Term for its senior executives (“Benefit Plans”), subject
to and on a basis consistent with the terms, conditions and overall
administration of each such Benefit Plan.

(c) Vacations, Holidays, and Other Perquisites and Fringe Benefits.  Employee
shall be entitled to vacations, holidays and other perquisites and fringe
benefits that are enjoyed by similarly situated personnel, provided that
Employee shall not be entitled to participate in any perquisite or fringe
benefit that has been frozen to new participants as of the Effective Date.

(d) Insurance Benefits.  During the Term, Employee and his dependents shall be
entitled to participate in, and receive benefits under, (i) any health and
dental plan, disability plan, accidental death and dismemberment plan, survivor
income plan, and life insurance plan or arrangement currently made available by
Employer for its senior executives, and (ii) any such additional or substitute
plan or arrangement that Employer may make available in the future and during
the Term for its senior executives (“Insurance Plans”), subject to and on a
basis consistent with the terms, conditions, and overall administration of each
such Insurance Plan.

5. Termination.    Upon the termination of Employee's employment for any reason,
Employee shall be deemed to have resigned as of the date of Employee's
termination of employment from all offices, directorships and fiduciary
positions with Employer, its affiliates

3

 



 

and employee benefit plans unless Employee is affirmatively reappointed or
re-elected to such position as of the date of Employee's termination of
employment.

(a) Termination For Cause.  The Board, by vote of a majority of its members, may
terminate the employment of Employee with Cboe at any time during the Term for
“Cause.” For purposes of this Agreement, “Cause” shall be deemed to exist if,
and only if:

(i) Employee shall engage, during the performance of his duties hereunder, in
acts or omissions constituting dishonesty, intentional breach of fiduciary
obligation, intentional wrongdoing, gross negligence, or malfeasance that
results in material harm to Employer;

(ii) Employee shall intentionally disobey or disregard a lawful and proper
direction of the Board, or refuse to perform his duties and responsibilities
under this Agreement; provided that in each case (a) Board has notified Employee
in writing that the direction, duty or responsibility is one that, if not
complied with, would constitute a “Cause” event under this Agreement, and (b)
Employee does not cure the conduct within thirty (30) days following receipt by
Employee of such written notification from Board;

(iii) Employee shall materially breach this Agreement, and such breach by its
nature, is incapable of being cured, or such breach remains uncured for more
than thirty (30) days following receipt by Employee of written notice from Board
specifying the nature of the breach and demanding the cure thereof. For purposes
of this clause (iii), a material breach of this Agreement that involves
inattention by Employee to his duties under this Agreement shall be deemed a
breach capable of cure;

(iv) Employee shall commit willful misconduct in connection with the performance
of his duties, provided that Board first gives Employee written notice of its
intention to terminate and the grounds for such termination within ninety (90)
days following the date the Board is informed of such grounds at a meeting of
the Board and Employee has not, within thirty (30) days following receipt of
such notice, cured such misconduct (if capable of cure) in a manner that is
reasonably satisfactory to the Board; or

(v) Employee is (i) in a judicial proceeding, after all rights of appeal have
been exhausted or waived, convicted (treating a nolo contendere plea as a
conviction) of a felony, or a non-felony crime involving moral turpitude, that
in either case results in material harm to the Employer, or (ii) in either a
judicial or quasi-judicial proceeding, as the case may be, after all rights of
appeal have been exhausted or waived, convicted (treating a nolo contendere plea
as a conviction) of a violation that results in disqualification under
Article III, Section 4 of the By-Laws of the Financial Industry Regulatory
Authority (or of any successor provision). The determination of material harm to
the Employer shall be based on definite proof and not mere allegations,
conjecture, or remote possibilities.



4

 



 

Without limiting the generality of the foregoing, the following shall not
constitute Cause for termination of Employee or the modification or diminution
of any of his authority hereunder: (x) any personal or policy disagreement
between Employee and Employer or any member of the Board; or (y) any action
taken by Employee in connection with his duties hereunder or any failure to act,
if Employee acted or failed to act in good faith and in a manner Employee
reasonably believed to be in, and not opposed to, the best interest of Employer,
and Employee has no reasonable cause to believe his conduct was unlawful. In
addition, Employee’s employment shall be deemed to have terminated for Cause if,
after Employee’s employment has terminated, facts and circumstances are
discovered that would have justified a termination for Cause under Section 5(a)
above.

Notwithstanding anything herein to the contrary, if Cboe shall terminate the
employment of Employee hereunder for Cause, Board shall give at least thirty
(30) days prior written notice to Employee specifying in detail the reason or
reasons for Employee's termination. If the employment of Employee is terminated
by Cboe for Cause, Employee’s accrued but unpaid Base Salary (based upon the
annual rate in effect on the date of termination) shall be paid to Employee
through the date of his termination, and, except as otherwise provided in
Section 24 of this Agreement and in any Benefit Plan or Insurance Plan, Employer
shall have no further obligation, including any obligation for Severance
Benefits (as defined herein), to Employee under this Agreement. Such termination
shall have no effect upon Employee's rights under the Benefit Plans, the
Insurance Plans and other employee policies and practices of Employer applicable
to such termination.

(b) Termination Without Cause. The Board, by vote of a majority of its members,
may terminate the employment of Employee without Cause, at any time during the
Term, as of a date at least thirty (30) days after the date a written notice of
such termination is delivered by Board to Employee. In such event, Employer
shall, subject to the terms of Section 12 and Section 21 of this Agreement, pay
or otherwise provide to Employee:

(i) Employee’s accrued but unpaid Base Salary (based upon the annual rate in
effect on the date of termination) through the date of termination, to be paid
within thirty (30) days of termination;

(ii) A pro-rated bonus (the “Pro-Rated Bonus”) equal to the bonus that Employee
would have received for the calendar year in which Employee’s employment
terminates, based on Employee’s target annual bonus for such year, multiplied by
a fraction, the numerator of which shall equal the number of calendar days
Employee was employed by Employer for the year in which his employment
terminates and the denominator of which shall equal three hundred sixty-five
(365), to be paid in a cash lump sum within thirty (30) days of termination;

(iii) A lump sum cash severance payment (the “Severance Payment”) in an amount
equal to the sum of (A) two (2) times Employee’s annual rate of Base Salary in
effect on the date of termination and (B) two (2) times the target bonus for the
year in which Employee’s employment is terminated, to be paid within thirty (30)
days of termination;



5

 



 

(iv) A lump sum cash payment (the “Benefit Plan Payment”) in an amount equal to
the aggregate amount of all Employer contributions that Employee or his account
would have received had his employment continued for a period equal to two (2)
years under the following Benefit Plans: (A) Cboe Exchange, Inc. (f/k/a Chicago
Board Options Exchange) SMART Plan; (B) Cboe Exchange, Inc. (f/k/a Chicago Board
Options Exchange, Incorporated) Supplemental Retirement Plan; and (C) Cboe
Exchange, Inc. (f/k/a Chicago Board Options Exchange) Executive Retirement Plan,
or in each case any successor plan, to be paid within thirty (30) days of
termination; and 

(v) Vesting in full (“Full Vesting”) of any outstanding performance-based
restricted stock units (the “Awards”) granted under the LTIP and held by
Employee as of his date of termination at the level of achievement of the
Performance Goal (as described in Exhibit A of the Awards and defined in the
Awards) actually achieved as of the end of the Performance Period (as defined in
the Award); 

(vi) Provided that Employee timely elects the continuation of coverage to which
Employee and Employee’s spouse and dependents would be entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
Employer shall also pay Employee's COBRA premiums (or an amount equal to
Employee's COBRA premiums) (sufficient to cover full family health care) for a
period of eighteen (18) months following the termination of his employment and,
at the end of such period, Employer shall reimburse Employee’s premiums for
medical coverage for Employee and his dependents under a comparable individual
health insurance policy for an additional six (6) months.

The foregoing notwithstanding, Employer's obligation to pay the COBRA and
supplemental premiums described in Section 5(b)(vi) above (collectively, the
“Insurance Premiums”) shall cease on the date Employee becomes eligible for
comparable coverage under another group health plan that does not impose
pre-existing condition limitations on Employee's coverage. Nothing herein shall
be construed to extend the period of time over which COBRA continuation coverage
may be provided to Employee or his dependents beyond that mandated by law. The
Pro-Rated Bonus, Severance Payment, Benefit Plan Payment and Insurance Premiums
described in this Section 5(b) shall be referred to herein collectively as the
“Severance Benefits.” Except as otherwise provided in this Section 5(b), in
Section 24 of this Agreement, and in any Benefit Plan or Insurance Plan of
Employer, Employer shall have no further obligation to Employee under this
Agreement following the date his employment is terminated without Cause. 

(c) Termination for Good Reason. Employee may terminate his employment at any
time during the Term for Good Reason as of a date within 120 days after the
initial existence of the condition constituting Good Reason; provided, (i)
Employee provides written notice to Board of Employee’s intention to resign for
Good Reason and specifying in reasonable detail the specific conduct of Employer
that constitutes Good Reason and the specific provisions of this Agreement on
which Employee relies within 90 days of its initial existence and (ii) Employer
does not cure such breach or action within 30 days after the

6

 



 

date of the Employee’s notice.   For purposes of this Agreement, “Good Reason”
shall be deemed to exist if, and only if, without Employee's express written
consent, Cboe or a successor employer:

(i) shall assign to Employee authorities (including officer titles), duties or
responsibilities that are inconsistent in any material and adverse respect with
Employee's authorities, duties or responsibilities with Employer as contemplated
by this Agreement (including any material and adverse diminution of such
authorities, duties or responsibilities);

(ii) shall materially reduce the base compensation of Employee;

(iii) shall require Employee to relocate his principal business office or his
principal place of residence outside the Chicago metropolitan area, or assign to
Employee duties that would reasonably require such relocation;

(iv) shall terminate, reduce or limit Employee's participation in any bonus,
target bonus or incentive arrangement relative to the level of participation of
other senior executives of similar rank, based upon an arbitrary decision of
Employer rather than a decision reasonably related to the level of job
performance of Employee; provided, however, that such action with respect to
Employee's participation shall only constitute Good Reason under this Agreement
if the action results in materially reducing the aggregate value of Employee's
incentive compensation below the aggregate value as of the Effective Date; or

(v) shall materially breach any of the terms of this Agreement.

Notwithstanding anything herein to the contrary, if Employee shall terminate his
employment for Good Reason, Employer shall provide to Employee his accrued but
unpaid Base Salary (based upon the annual rate in effect on the date of
termination or the date immediately prior to Employer's actions described in
subsections (ii) and (iv) above, whichever is greater) through the date of
termination, Full Vesting and the Severance Benefits on the same terms and
subject to the same conditions as described in Section 5(b) hereof. Except as
otherwise provided in this Section 5(c), in Section 24 of the Agreement, and in
any Benefit Plan or Insurance Plan of Employer, Employer shall have no further
obligation to Employee under this Agreement following the date he terminates his
employment for Good Reason.

(d) Voluntary Termination without Good Reason. Employee may terminate his
employment without Good Reason at any time during the Term as of a date at least
thirty (30) days after the date a written notice of such termination is
delivered by Employee to Board. If the employment of Employee is terminated by
Employee without Good Reason, Employer shall, subject to the terms of Section 12
and Section 21 of this Agreement, pay or otherwise provide to Employee: 

(i) Employee's accrued but unpaid Base Salary (based upon the annual rate in
effect on the date of termination) shall be paid to Employee through the date of
his termination; 



7

 



 

(ii) If not already paid prior to Employee’s termination, Employee's annual
bonus for the calendar year prior to the calendar year in which Employee’s
employment terminates based on the level of performance actually achieved for
such prior year, to be paid in a cash lump sum within thirty (30) days of
termination;

(iii) If Employee terminates his employment without Good Reason following the
completion of the Initial Term, vesting in full of any then outstanding Awards
 granted during the Initial Term under the LTIP and held by Employee as of his
date of termination at the level of achievement of the Performance Goal (as
described in Exhibit A of the Awards and defined in the Awards) actually
achieved as of the end of each applicable Performance Period (as defined in the
Award);

(iv) If Employee terminates his employment without Good Reason on or prior to
the completion of the Initial Term, pro-rated vesting (as described in the
Award) of any then outstanding Awards granted during the Initial Term under the
LTIP and held by Employee as of his date of termination at the level of
achievement of the Performance Goal (as described in Exhibit A of the Awards and
defined in the Awards) actually achieved as of the end of each applicable
Performance Period (as defined in the Award);    

(v) If Employee completes a Renewal Term and terminates his employment without
Good Reason following the completion of any Renewal Term, vesting in full of any
then outstanding Awards granted under the LTIP during such then completed
Renewal Term at the level of achievement of the Performance Goal (as described
in Exhibit A of the Awards and defined in the Awards)  as of the end of the
applicable Performance Period (as defined in the Award); and 

except as provided immediately above and as otherwise provided in Section 24 of
this Agreement or in any Benefit Plan or Insurance Plan, Employer shall have no
further obligation, including any obligation for Severance Benefits, to Employee
under this Agreement. Such termination shall have no effect upon Employee's
rights under the Benefit Plans, the Insurance Plans and other employee policies
and practices of Employer applicable to such termination. 

6. Death.  If Employee dies during the Term, Employer shall pay (i) Employee's
Base Salary (based on the annual rate in effect on the date of death) through
the date of death, and (ii) within ninety (90) days following the date of death,
the Severance Benefits to his beneficiary last designated by written instrument
delivered by Employee to Employer prior to the date of death. If no such
designated beneficiary shall survive Employee, such payments and benefits shall
be paid and provided to Employee's surviving spouse, or if none, to his lawful
descendants per stirpes then living, or if none shall survive him, to the legal
representative of his estate, or if none is appointed within ninety (90) days of
the date of his death, to his heirs at law under the laws of the state in which
he is domiciled at the date of his death. Any Severance Benefits payable under
this Section 6 are in addition to any other benefits due to Employee's
beneficiaries or dependents from Employer, under any Benefit Plan or Insurance
Plan. Except as otherwise provided in this Section 6, in Section 24 of this
Agreement, or in any Benefit Plan or Insurance Plan, Employer shall have

8

 



 

no further obligations with respect to Employee or his beneficiaries or
dependents under this Agreement following the date of his death.

7. Disability.

(a) If Employee is Permanently Disabled for a continuous period of six (6)
months during the Term, Cboe may terminate Employee's employment under this
Agreement upon thirty (30) days prior written notice to Employee. In such event
Employer shall pay to Employee (i) his accrued but unpaid Base Salary (based on
the annual rate in effect on the date of termination) through the date of
termination, and (ii) within thirty (30) days following the date of such
termination, the Severance Benefits.

(b) For purposes of this Agreement, the term “Permanently Disabled” shall have
the meaning set forth in the long-term disability policy or plan maintained by
Employer for its senior executives then in effect. In the absence of such a
policy or plan, the term Permanently Disabled shall have the meaning ascribed to
the term “disability” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations and guidance promulgated
thereunder.

(c) Except as otherwise provided in this Section 7, in Section 24 of this
Agreement, and in any Benefit Plan or Insurance Plan of Employer, Employer shall
have no further obligation to Employee under this Agreement following the date
his employment is terminated due to him becoming Permanently Disabled. Such
termination shall have no effect upon Employee's rights under the Benefit Plans,
the Insurance Plans and other employee policies and practices of Employer
applicable to such termination.

8. Change in Control.

(a) Sale Payment. If during the twenty-four (24) month period following a Change
in Control that occurs during the Term of the Agreement (1) Employee is
terminated by Cboe or a successor employer without Cause or (2) Employee
terminates his employment with Cboe or a successor employer for Good Reason, in
lieu of any payments to which Employee may otherwise be entitled under Section 5
hereof, and subject to Sections 12 and 21, Employee shall be paid the following
(the “Sale Payment”): (i) his accrued but unpaid Base Salary (based upon the
annual rate in effect on the date of termination) through the date of
termination, and (ii) the Severance Benefits (payable on the same terms and
conditions as described in Section 5(b) of this Agreement, except that
Employer’s obligation for supplemental medical premium reimbursement shall be
for a period of eighteen (18) months, instead of six (6) months, following the
initial eighteen (18) month COBRA premium reimbursement period, subject to
earlier termination on the terms described in Section 5(b)). For purposes of
this Agreement, a “Change in Control” means the first to occur of the following:

(i) The acquisition by any “person” as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of voting securities of Cboe or any successor

9

 



 

thereto (the “Corporation”) where such acquisition causes such Person to own 35%
or more of the combined voting power of the then outstanding voting securities
of the Corporation entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided that for purposes of this paragraph
(i), the following acquisitions will not be deemed to result in a Change in
Control: (w) any acquisition directly from the Corporation, (x) any acquisition
by the Corporation, (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any affiliate of the
Corporation or (z) any acquisition by any corporation or entity pursuant to a
transaction that complies with clauses (A), (B) and (C) of paragraph (iii) of
this definition below; and provided further that if any Person’s beneficial
ownership of the Outstanding Voting Securities reaches or exceeds 50% as a
result of a transaction described in clause (w) or (x) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Corporation, such subsequent acquisition will be treated as an acquisition
that causes such Person to own 35% or more of the Outstanding Voting Securities;

(ii) Individuals who, as of the day after the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the day after the Effective Date whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;

(iii) The approval by the stockholders of the Corporation and consummation of
(x) a reorganization, merger or consolidation, or sale or other disposition of
all or substantially all of the assets of the Corporation or (y) the acquisition
of assets or stock of another corporation in exchange for voting securities of
the Corporation (each of (x) and (y), a “Business Combination”); excluding,
however, such a Business Combination pursuant to which (A) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Voting Securities, (B) no Person
(excluding any employee benefit plan (or related trust) of the Corporation or
such corporation resulting from such

10

 



 

Business Combination) beneficially owns, directly or indirectly (except to the
extent that such ownership existed prior to the Business Combination), an amount
of, respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation representing 20% thereof;
and (C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv) Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

(b) Excess Parachute Payments.

(i) No Tax Gross-Up.  In the event that a Change in Control shall occur, and a
final determination is made by legislation, regulation, or ruling directed to
Employee or Employer, by court decision, or by independent tax counsel described
in paragraph (ii) next below, that the aggregate amount of any payments made to
Employee (1) under this Agreement, and (2) pursuant to any Benefit Plan,
Insurance Plan or plan, program or policy of Employer in connection with, on
account of, or as a result of, such Change in Control (“Total Payments”) will be
subject to an excise tax under the provisions of Section 4999 of the Code, or
any successor section thereof (“Excise Tax”), the Total Payments shall be
reduced so that the maximum amount of the Total Payments (after reduction) shall
be one dollar ($1.00) less than the amount that would cause the Total Payments
to be subject to the Excise Tax; provided, however, that the Total Payments
shall only be reduced to the extent that the after-tax value of amounts received
by Employee after application of the above reduction would exceed the after-tax
value of the amounts received without application of such reduction. For this
purpose, the after-tax value of an amount shall be determined taking into
account all federal, state, and local income, employment, and excise taxes
applicable to such amount. In making any determination as to whether the Total
Payments would be subject to an Excise Tax, consideration shall be given to
whether any portion of the Total Payments could reasonably be considered, based
on the relevant facts and circumstances, to be reasonable compensation for
services rendered (whether before or after the consummation of the applicable
Change in Control). To the extent Total Payments must be reduced pursuant to
this Section, Employer, without consulting Employee, will reduce the Total
Payments to achieve the best economic benefit to Employee, and to the extent
economically equivalent, on a pro-rata basis.

(ii) Procedure for Determinations.  All determinations required to be made under
this Section 8(b), and the assumptions to be utilized in arriving at such
determinations, shall be made by Independent Tax Counsel selected by Employee
and approved by Employer (which approval shall not be unreasonably withheld),
and such determination shall be conclusive and binding on all parties. Employer
shall provide such information as Independent Tax Counsel may reasonably

11

 



 

request, and such counsel may engage accountants or other experts at Employer's
expense to the extent that such counsel deems necessary or advisable to enable
it to reach a determination. The term “Independent Tax Counsel,” as used herein,
shall mean a law firm of recognized expertise in federal income tax matters that
has not previously advised or represented either party hereto. It is hereby
agreed that neither Employer nor Employee shall engage any such Independent Tax
Counsel as counsel for any purpose, other than to make the determination
provided for herein, for three (3) years following such firm's announcement of
its determination.

(iii) Internal Revenue Service Claims.  In the event that upon any audit by the
Internal Revenue Service, or by a state or local taxing authority, of the Total
Payments, a change is formally determined to be required in the amount of taxes
paid by Employee, appropriate adjustments will be made under this Agreement such
that the net amount that is payable to Employee after taking into account the
provisions of Code Section 4999 will reflect the intent of the parties as
expressed in this Section. Employee shall notify Employer in writing of any
claim by the Internal Revenue Service that, if successful, would require payment
of an Excise Tax or an additional Excise Tax on the Total Payments (a “Claim”).
Such notification shall be given as soon as practicable but no later than ten
(10) business days after Employee is informed in writing of such Claim and shall
apprise Employer of the nature of such Claim and the date on which such Claim is
requested to be paid. Employee shall not pay such Claim prior to the expiration
of the thirty (30)-day period following the date on which Employee gives such
notice to Employer (or such shorter period ending on the date that any payment
of taxes with respect to such Claim is due). If Employer notifies Employee in
writing prior to the expiration of such period that it desires to contest such
Claim, Employee shall: (A) give Employer any information reasonably requested by
Employer relating to such Claim, (B) take such action in connection with
contesting such Claim as Employer shall reasonably request in writing from time
to time, including, without limitation, accepting legal representation with
respect to such Claim by an attorney reasonably selected by Employer, (C)
cooperate with Employer in good faith in order to contest effectively such
Claim, and (D) permit Employer to participate in any proceedings relating to
such Claim; provided, however, that Employer shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Employee harmless, on
an after-tax basis, for any Excise Tax, additional Excise Tax, or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subparagraph (iii), Employer, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such Claim and may, at
its sole option, either direct Employee to pay the tax claimed and sue for a
refund or contest the Claim in any permissible manner, and Employee agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as Employer
shall determine, provided, however, that if Employer directs Employee to pay
such Claim and sue for a refund, Employer shall advance the amount of such
payment to Employee on an interest-free basis or, if

12

 



 

such an advance is not permissible thereunder, pay the amount of such payment to
Employee as additional compensation, and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax, additional Excise Tax, or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or additional compensation; and further provided that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of Employee with respect to which such contested amount is claimed
to be due is limited solely to such contested amount.

(iv) Refund.  If, after the receipt by Employee of an amount advanced or paid by
Employer pursuant to paragraph (iii) above, Employee becomes entitled to receive
any refund with respect to such Claim, Employee shall (subject to Employer's
complying with the requirements of subparagraph (iii)) promptly pay to Employer
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Employee of an amount
advanced by Employer pursuant to paragraph (iii), a determination is made that
Employee shall not be entitled to any refund with respect to such Claim and
Employer does not notify Employee in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.

9. Restrictive Covenants.  For purposes of this Section 9 and Section 10, each
reference to “Employer” includes Employer and its affiliates (including, but not
limited to, Cboe). Employee understands the global nature of Employer's
businesses and the effort Employer undertakes to develop and protect its
business and its competitive advantage. Accordingly, Employee agrees that the
scope and duration of the restrictions described in this Agreement are
reasonable and necessary to protect the legitimate business interests of
Employer. Employee further agrees that during the period of his employment and
for a period of two years following a termination of Employee's employment
pursuant to Section 5(a), 5(b), 5(c), 5(d), 7 or 8 hereof, Employee shall not:

(a) singly, jointly, or in any other capacity, in a manner that contributes to
any research, technology, development, account, trading, marketing, promotion,
or sales and that relates to Employee's service with Employer, directly or
beneficially, manage, join, participate in the management, operation or control
of, or work for (as an employee, consultant or independent contractor), or
permit the use of his name by, or provide financial or other assistance to, or
be connected in any manner with (i) any exchange, facility, electronic
communications network (“ECN”), electronic foreign currency exchange market
(“FX”) matching platform, multilateral trading facility, or alternative trading
system (“ATS”); (ii) the ECN, ATS or FX business lines of any full service
broker dealer; or (iii) any business line of any company that is substantially
similar to any additional business line developed or entered into by Employer
during Employee’s employment with Employer, provided that, in the case of
clauses (i), (ii) and (iii), such entity or business line that directly competes
with Employer, without the express written approval of the Lead Director of the
Board;

(b) provide any service or assistance that (1) is of the general type of service
or assistance provided by Employee to Employer, (2) relates to any technology,
account,

13

 



 

product, project or piece of work, with which Employee was involved during his
employment with Employer, and (3) contributes to causing an entity to come
within the definition described in paragraph (a) above;

(c) solicit or accept if offered to him, with or without solicitation, on his
own behalf or on behalf of any other person, the services of any person who is a
then current employee of Employer (or was an employee of Employer during the
year preceding such solicitation), nor solicit any of Employer's then current
employees (or an individual who was employed by or engaged by Employer during
the year preceding such solicitation) to terminate employment or an engagement
with Employer, nor agree to hire any then current employee (or an individual who
was an employee of Employer during the year preceding such hire) of Employer
into employment with himself or any company, individual or other entity;

(d) directly or indirectly divert or attempt to divert from Employer any
business in which Employer has been actively engaged during the Term, nor
interfere with the relationships of Employer with its sources of business; or

(e) unless required by governmental agencies or under applicable laws or
regulations, directly or indirectly, make any statements, written or verbal, or
cause or encourage others to make any statements, written or verbal, that defame
or disparage the business reputation, practices, or conduct of Employer, its
employees, directors, or officers. Unless required by governmental agencies or
under applicable laws or regulations, Employee acknowledges and agrees that this
prohibition extends to statements, written or verbal, made to anyone, including
but not limited to the news media, investors, potential investors, industry
analysts, competitors, strategic partners, vendors, employees (past and
present), and customers.

Unless required by governmental agencies or under applicable laws or
regulations, the officers and directors of the Employer shall not directly or
indirectly, make any statements, written or verbal, or cause or encourage others
to make any statements, written or verbal, that defame or disparage the business
reputation, practices, or conduct of Employee. Unless required by governmental
agencies or under applicable laws or regulations, this prohibition extends to
statements, written or verbal, made to anyone, including but not limited to the
news media, investors, potential investors, industry analysts, competitors,
strategic partners, vendors, employees (past and present), and customers.

10. Confidentiality.    

(a) Employee acknowledges that Employer will disclose Secret or Confidential
Information to Employee during the Term to enable him to perform his duties
hereunder. Employee agrees that, subject to the following sentence, he shall not
during the Term (except in connection with the proper performance of his duties
hereunder) and thereafter, without the prior written consent of Board, disclose
to any person or entity any material or significant Secret or Confidential
Information concerning the business of Employer that was obtained by Employee in
the course of his employment by Employer. This paragraph shall not be applicable
if and to the extent Employee is required to testify in a legislative,

14

 



 

judicial or regulatory proceeding pursuant to an order of Congress, any state or
local legislature, a judge, or an administrative law judge, or if such Secret or
Confidential Information is required to be disclosed by Employee by any law,
regulation or order of any court or regulatory commission, department or agency.
Employee further agrees that if his employment by Cboe is terminated for any
reason, he will not take with him, but will leave with Employer, all records and
papers and all matter of whatever nature that bears Secret or Confidential
Information of Employer. For purposes of this Agreement, the term “Secret or
Confidential Information” shall include, but not be limited to, any and all
records, notes, memoranda, data, writings, research, personnel information,
customer information, clearing members' information, Employer's financial
information and plans, processes, methods, techniques, systems, formulas,
patents, models, devices, compilations or any other information of whatever
nature in the possession or control of Employer, that has not been published or
disclosed to the general public, the options industry, the equities industry,
the foreign currency exchange industry or the commodities futures industry;
provided, however, that such term shall not include knowledge, skills, and
information that is common to the trade or profession of Employee.

(b) Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement prohibits Employee from confidentially or otherwise communicating or
filing a charge or complaint with a governmental or regulatory entity,
participating in a governmental or regulatory entity investigation, or giving
truthful testimony or making other disclosures to a governmental or regulatory
entity (in each case, without having to disclose any such conduct to Employer),
or from responding if properly subpoenaed or otherwise required to do so under
applicable law.  In addition, nothing in this Agreement limits Employee’s right
to receive an award from a governmental or regulatory entity for information
provided to such an entity (and not as compensation for actual or alleged
personal injury or damages to Employee).

(c) Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)),
Employee shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law.  Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Employee files a
lawsuit or other action alleging retaliation by Employer for reporting a
suspected violation of law, Employee may disclose the trade secret to his
attorney and use the trade secret in the court proceeding or other action, if
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.  This paragraph will
govern to the extent it may conflict with any other provision of this Agreement.

11. Remedies.  Employee consents and agrees that if he violates any provisions
of Sections 9 or 10 of this Agreement, Employer or its successors in interest
shall be entitled, in addition to any other remedies that they may have,
including money damages, to an injunction to be issued by a court of competent
jurisdiction, restraining him from committing or continuing any violation of
Sections 9 or 10 hereof. If, at any time, Employee violates or threatens to
violate, to

15

 



 

any material extent, any of the covenants or agreements set forth in Sections 9
or 10 of this Agreement, Cboe shall have the right to terminate the employment
of Employee for Cause in accordance with the provisions of paragraph (a) of
Section 5 hereof. In the event that Employee is found to have breached any
provision set forth in Section 9 of this Agreement, the time period provided for
in that provision shall be deemed tolled ( i.e., it will not begin to run) for
so long as Employee was in violation of that provision.

12. Release.  Notwithstanding anything herein to the contrary, as a condition to
receiving any severance payments or benefits under this Agreement, Employee
agrees to execute a release of claims (in a form substantially similar to the
form set forth in Exhibit A, which is attached hereto and made a part hereof)
(the “Release”). Employee must deliver to Cboe an original, signed Release and
the revocability period (if any) must elapse by the Release Deadline. For
purposes of this Section, the “Release Deadline” means the date that is sixty
(60) calendar days after Employee's termination of employment. No severance
payments or benefits under this Agreement shall be made or provided prior to the
date that both (i) Employee has delivered an original, signed Release to Cboe
and (ii) the revocability period (if any) has elapsed. Payment of any severance
payments or benefits that are not exempt from Section 409A of the Code shall be
delayed until the Release Deadline, irrespective of when Employee executes the
Release; provided, however, that where Employee's termination of employment and
the Release Deadline occur within the same calendar year, the payment may be
made up to thirty (30) days prior to the Release Deadline, and provided further
that where Employee's termination of employment and the Release Deadline occur
in two separate calendar years, payment may not be made before the later of
January 1 of the second year or the date that is thirty (30) days prior to the
Release Deadline. If Employee does not deliver an original, signed Release to
Cboe by the Release Deadline, (i) Employee's rights shall be limited to those
made available to Employee as if Employee were terminated under Section 5(d)
above, and (ii) Employer shall otherwise have no obligation to pay or provide to
Employee any severance payments or benefits described in this Agreement, or any
other monies on account of the termination of Employee's employment.

13. Assignment.  Neither Employee nor Cboe may assign this Agreement, except
that Cboe’s obligations hereunder shall be binding legal obligations of any
successor to all or substantially all of Cboe’s business by purchase, merger,
consolidation, or otherwise.

14. Employee Assignment.  No interest of Employee or his spouse, dependent or
any other beneficiary under this Agreement, or any right to receive any payment
or distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Employee or his spouse, dependent or any
other beneficiary, including claims for alimony, support, separate maintenance,
and claims in bankruptcy proceedings.

15. Benefits Unfunded.  (i) All rights of Employee and his spouse, dependent or
any other beneficiary under this Agreement shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of Employer for payment of any amounts due hereunder; (ii) neither
Employee nor his spouse, dependent or any other beneficiary shall have any
interest in or rights against any specific assets of Employer; and (iii)
Employee and

16

 



 

his spouse, dependent or any other beneficiary shall have only the rights of a
general unsecured creditor of Employer.

16. Waiver.  No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

17. Applicable Law.  This Agreement shall be construed and interpreted pursuant
to the internal laws of the State of Illinois, without regard to principles of
conflicts of laws. The jurisdiction and venue for any disputes arising under, or
any action brought to enforce (or otherwise relating to), this Agreement will be
exclusively in the courts in the State of Illinois, County of Cook, including
the federal courts located therein (should federal jurisdiction exist).

18. Entire Agreement. This Agreement contains the entire agreement between Cboe
and Employee, and supersedes any and all other previous agreements, written or
oral, between the parties relating to the subject matter hereof, including,
without limitation, the Prior Agreement. No amendment or modification of the
terms of this Agreement shall be binding upon either of the parties hereto
unless reduced to writing and signed by each of the parties hereto. 

19. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original.

20. Severability.  The parties agree that this Agreement shall be construed in a
way to make each of its provisions enforceable, but that the unenforceability of
one (1) or more provisions in one (1) or more instances will not make invalid
the entire Agreement or any other provisions of this Agreement as all of its
provisions are severable. In the event a provision may be unenforceable as
written, the parties agree that it shall be partially enforced to the extent
permitted by law. The unenforceability of a provision in one instance shall not
affect its enforceability in other instances.

21. Compliance. The payments and benefits under this Agreement are intended to
comply with or be exempt from Section 409A of the Code and the interpretative
guidance thereunder, including the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions, and
shall be administered accordingly. The Agreement shall be construed and
interpreted with such intent. If any provision of this Agreement needs to be
revised to satisfy the requirements of Section 409A of the Code, then such
provision shall be modified or restricted to the extent and in the manner
necessary to be in compliance with such requirements of the Code and any such
modification will attempt to maintain the same economic results as were intended
under this Agreement. Employer cannot guarantee that the payments and benefits
that may be paid or provided pursuant to this Agreement will satisfy all
applicable provisions of Section 409A of the Code.  Notwithstanding any
provision of this Agreement to the contrary, any compensation or benefit payable
under this Agreement that constitutes a deferral of compensation under Section
409A of the Code shall be subject to the following:

(a) Whenever a payment under this Agreement specifies a payment period, the
actual date of payment within such specified period shall be within the sole
discretion of Employer, and Employee shall have no right (directly or
indirectly) to determine the year

17

 



 

in which such payment is made.  In the event a payment period straddles two
consecutive calendar years, the payment shall be made in the later of such
calendar years.

(b) No compensation or benefit that is subject to the requirements of Section
409A of the Code and that is payable upon Employee's termination of employment
shall be paid unless Employee's termination of employment constitutes a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h), and references in this Agreement to "termination," "termination of
employment" or like terms shall mean a "separation from service."

(c) If Employee is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the compensation or benefits
to which Employee is entitled under this Agreement is required in order to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code (any such
delayed commencement, a “Payment Delay”), such compensation or benefits shall be
provided to Employee on the earlier to occur of (1) the date that is six (6)
months and one day from the date of Employee's “separation from service” with
Employer or (2) Employee’s death.  Upon the earlier of such dates, all payments
and benefits deferred pursuant to the Payment Delay shall be paid in a lump sum
to Employee, and any remaining compensation and benefits due under the Agreement
shall be paid or provided as otherwise set forth herein.  The determination of
whether Employee is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code as of the time of his separation from service shall
be made by Employer in accordance with the terms of Section 409A of the Code.

(d) Each separately identified amount to which Employee is entitled to payment
and each installment payment payable hereunder shall be deemed to be a separate
payment for purposes of Section 409A of the Code.

(e) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, (i) the right to payment or reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for any other benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year of Employee shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated by any lifetime
and other annual limits provided under Employer’s health plans and (iii) such
payments shall be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense was incurred.

(f) The payment of any compensation or benefit that is subject to the
requirements of Section 409A of the Code may not be accelerated except to the
extent permitted by Section 409A of the Code.

(g) The payment of any tax gross-up payment will be made by the end of
Employee's taxable year next following Employee's taxable year in which he
remits the related taxes.  Reimbursement of expenses incurred by Employee due to
a tax audit or

18

 



 

litigation addressing the existence or amount of a tax liability will be made by
the end of Employee's taxable year following Employee's taxable year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authority, or where as a result of such audit or litigation no taxes are
remitted, the end of Employee's taxable year following Employee's taxable year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the litigation.

22. Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective heirs, representatives and
successors.

23. Notices. Notices required under this Agreement shall be in writing and sent
by personal delivery, or by registered U.S. mail, return receipt requested, to
the following addresses, or to such other address as the party being notified
may have previously furnished to the other by written notice:

If to Board, Cboe or Employer:

Cboe Global Markets, Inc.

400 S. LaSalle Street
Chicago, Illinois 60605

Attention: Lead Director of the Board and Chief Human Resources Officer

If to Employee:

At the most recent address on file with the Company

24. Indemnity.    Cboe, on its behalf and on behalf of its subsidiaries that
Employee serves as an officer or director, shall indemnify, protect, defend and
save Employee harmless from and against any threatened, pending, contemplated or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, in which Employee is made a party by reason of the fact that
Employee is or was an officer, employee or agent of Employer, or any judgment,
amount paid in settlement (with the consent of Employer), fine, loss, expense,
cost, damage and reasonable attorneys' fees incurred by reason of the fact that
Employee is or was an officer, employee or agent of Employer; provided, however,
that Employee acted in good faith and in a manner he reasonably believed to be
in the best interests of Employer, and with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful.
Employer, at its expense, shall have the right to purchase and maintain
insurance or fidelity bonds on behalf of Employee against any liability asserted
against him and incurred by him in his capacity as an officer, employee, or
agent of Employer. Employee shall also be indemnified under the Certificate of
Incorporation and By-Laws of Cboe and its subsidiaries that Employee serves as
an officer or director, and covered by directors' and officers' liability
insurance policies that are the same as or equivalent to those Employer
currently carries for its other executives.

25. Clawback.  Notwithstanding anything in this Agreement to the contrary, all
incentive compensation paid to Employee pursuant to this Agreement or otherwise
in connection with Employee’s employment with Cboe shall be subject to
applicable law, as may be in effect from time to time, including, without
limitation, the provisions of any Employer policy to the

19

 



 

extent required by Section 10D of the Securities Exchange Act of 1934 and any
applicable rules or regulations issued by the Securities and Exchange Commission
or any national securities exchange or national securities association on which
Cboe stock may be traded.

26. Headings.  The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.

27. Prior Agreement. Cboe and Employee agree to terminate the Prior Agreement as
of the Effective Date.

 

[Signature Page Follows]

 



20

 



 

 

IN WITNESS WHEREOF, Employee has hereunto set his hand, and Cboe has caused
these presents to be executed in its name on its behalf, all as of the date
first above written.

 

 

/s/ Edward T. Tilly 2/11/2020

Edward T. TillyDate

 

Cboe Global Markets, Inc.

 

 

/s/ Brian N. Schell

By:    Brian N. Schell



Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 







 

Exhibit A

RELEASE OF CLAIMS

 

THIS RELEASE OF CLAIMS (“Release”) is made and entered into this _______ day of
_____________20__, to be effective as of (the “Effective Date”), by and between
CBOE GLOBAL MARKETS, INC. (“Cboe”) and EDWARD T. TILLY, a resident of the State
of Illinois (“Tilly”).

1. In consideration of Cboe’s payment to Tilly of the severance pay and benefits
described in the Employment Agreement by and between Cboe and Tilly (the
“Employment Agreement”), to which Tilly is not otherwise entitled and the
sufficiency of which Tilly acknowledges, Tilly does hereby fully, finally and
unconditionally release and forever discharge Cboe,  Cboe’s  subsidiaries and
affiliates, and the former,  current and future officers, directors, employees,
members, shareholders, representatives and agents and all of their respective
predecessors, successors, and assigns of Cboe and Cboe’s subsidiaries and
affiliates (collectively “Released Parties”), in their personal, corporate and
representative capacities, from any and all rights, claims, liabilities,
obligations, damages, costs, expenses, attorneys' fees, suits, actions, and
demands, of any and every kind, nature and character, known or unknown,
liquidated or unliquidated, absolute or contingent, in law and in equity,
enforceable or arising under any local, state or federal common law, statute or
ordinance relating to Tilly’s past employment with Cboe or any past actions,
statements, or omissions of Cboe or any of the Released Parties occurring prior
to Tilly's execution of this Release, including but not limited to all claims
for defamation, wrongful termination, back pay and benefits, pain and suffering,
negligent or intentional infliction of emotional distress, breach of contract,
and interference with contractual relations, tort claims, employment
discrimination claims, and all claims arising under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1866, as amended by the Civil
Rights Act of 1991 (42 U.S.C. § 1981), the Family and Medical Leave Act, the
Equal Pay Act, the Fair Labor Standards Act, the Americans with Disabilities
Act, the Older Workers Benefit Protection Act, the Illinois Human Rights Act,
the Workers Adjustment and Retraining Act, and the Chicago and Cook County Human
Rights Ordinances, and any other statutory, contract, implied contract, or
common law claim arising out of or involving Tilly’s employment, the termination
of Tilly’s employment, or any continuing effects of Tilly’s employment with
Cboe.

2. Tilly agrees not to sue Cboe or any of the Released Parties with respect to
rights and claims covered by this Release. If any government agency or court
assumes jurisdiction of any charge, complaint, or cause of action covered by
this Release, Tilly will not seek and will not accept any personal equitable or
monetary relief in connection with such investigation, action, suit, or legal
proceeding.

3. Notwithstanding anything in this Release to the contrary, nothing in this
Release prohibits Tilly from confidentially or otherwise communicating or filing
a charge or complaint with a governmental or regulatory entity, participating in
a governmental or regulatory entity investigation, or giving truthful testimony
or making other disclosures to a governmental or regulatory entity (in each
case, without having to disclose any such conduct to Cboe ), or from responding
if properly subpoenaed or otherwise required to do so under applicable law.  In
addition, nothing in this Release limits Tilly’s right to receive an award from
a governmental or





 

regulatory entity for information provided to such an entity (and not as
compensation for actual or alleged personal injury or damages to
Tilly). Tilly acknowledges and agrees that this Release is not in settlement of
a claim of sexual discrimination or harassment.

4. Tilly has twenty-one (21) days (until ______________, 20___) within which to
consider this Release, although Tilly may accept it at any time within those
twenty-one (21) days. Once Tilly has signed this Release, Tilly will still have
seven (7) days in which to revoke his acceptance of the ADEA portion of the
Release by notifying Cboe , and specifically, its Chief Human Resources Officer.
The ADEA portion of the Release will not be effective or enforceable until the
seven (7) day revocation period has expired. If the ADEA portion of the Release
is revoked, the remainder of this Release shall remain in full force and effect
as to all of its terms except for the release of claims under the ADEA, and Cboe
will have three (3) business days to rescind the entire Release by so notifying
Tilly. 

5. Tilly agrees that he will continue to be governed by those obligations
arising under Sections 9, 10 and 11 of the Employment Agreement, which are
incorporated by reference herein, shall not be released, shall be unaffected
hereby, and shall remain in full force and effect.

6. This Release shall be binding upon and inure to the benefit of Cboe and its
successors and assigns and Tilly and his heirs, executors and administrators.

7. This Release shall be construed and interpreted under the laws of the State
of Illinois to the extent not preempted by applicable laws of the United States.

 

___________________________________    Dated:______________________________

Edward T. Tilly

 

 

CBOE GLOBAL MARKETS, INC.

 

By: _________________________________

Its: _________________________________

Dated:_______________________________

 

 

 

2

 

